      Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

HARVEL A. LANDREAUX                                              CIVIL ACTION

VERSUS                                                           NO. 20-1208

HUNTINGTON INGALLS INC., ET AL                                   SECTION “B”(5)

                              ORDER AND REASONS


      Before the Court is Plaintiff Harvel A. Landreaux’s opposed

motion     to   remand.   Rec.   Docs.       22,   28,   30,   34,   36,   48,   54,

56. For the reasons discussed below,

      IT IS ORDERED that the motion to remand is DENIED.

      I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      This case arises out of Harvel A. Landreaux’s (“plaintiff”)

alleged exposure to asbestos while working as an employee of

defendant Avondale Shipyards, Inc. (“Avondale”) between 1967 and

1973, and in 1976. Rec. Doc. 31-1. The facts and procedural

history relevant to the instant motion are summarized below.

      Plaintiff filed suit against Avondale and Lamorak Insurance

Co. (“defendants”) in state court on February 12, 2020. See Rec.

Doc. 1-1. Defendants removed the case under the federal officer

removal statute, 1 alleging that the lawsuit pertains to action by

Avondale’s taken pursuant to the direction of a federal officer.

Rec. Doc. 1 at 5. Defendants asserted three federal defenses: (1)



1
    28 U.S.C. § 1442.

                                         1
   Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 2 of 10



“government contractor immunity,” under Boyle v. United Techs.

Corp., 487 U.S. 500 (1988); (2) “derivative sovereign immunity,”

under Yearsley v. W.A. Ross Construction Co., 309 U.S. 18 (1940);

and (3) the exclusive remedy provisions of the Longshore and

Harbor   Workers’     Compensation        Act     (“LHWCA”).        Id.    at   7-8.

Thereafter,    plaintiff     filed   the        instant    Motion     to    Remand,

contesting the veracity of defendants’ jurisdictional allegations

and requesting that this Court remand the case back to state

court.   See   Rec.   Doc.   22-1.   Defendants           opposed    the    motion,

supporting their jurisdictional allegations with trial testimony,

depositions, and affidavits from previous cases to which plaintiff

was not a party. Rec. Doc. 30.

   In response, plaintiff filed a Rule 12(f) Motion to Strike,

asserting that defendants’ evidence in opposition to remand is

inadmissible under the Federal Rules of Civil Procedure and the

Federal Rules of Evidence. Rec. Doc. 31-1. Defendants responded

in opposition, arguing that plaintiff’s objections are unfounded

and unsupported by law. Rec. Doc. 39.

   On February 12, 2021, plaintiff’s motion to strike was denied.

Rec. Doc. 90. As rationale the court noted, “[t]o be ‘colorable,’

the asserted federal defense need not be ‘clearly sustainable,’

as section 1442 does not require a federal official or person

acting under him to ‘to “win his case before he can have it

removed.”’ Id. at 2. Therefore, “[d]epositions and affidavits

                                      2
      Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 3 of 10



constitute relevant and competent evidence in considering motions

to remand under the federal officer removal statute.” Id. at 2-3

(citing Latiolais v. Huntington Ingalls, Incorporated, 951 F.2d

286, 297 (5th Cir. 2020).

      II.   LAW AND ANALYSIS
        a. Legal Standard

        Under the federal officer removal statute, 2 “the right of

removal . . . is made absolute whenever a suit in a state court is

for any act ‘under color’ of federal office, regardless of whether

the suit could originally have been brought in a federal court.”

Willingham v. Morgan, 395 U.S. 402, 406 (1969). Moreover, because

one “need not win his case before he can have it removed,” only a

“colorable defense” under federal law is necessary to avoid remand.

Id. at 407 (“This policy should not be frustrated by a narrow,

grudging interpretation of § 1442(a)(1).”). Therefore, the federal

officer removal statute must be liberally construed, “resolving

any factual disputes in favor of federal jurisdiction.” Breaux v.

Gulf Stream Coach, Inc., No. Civ. A. 08-893, 2009 WL 152109, p. 2

(E.D. La. Jan. 21, 2009) (citing Louisiana v. Sparks, 978 F.2d 226

2
    28 U.S.C. § 1442(a)(1) provides, in pertinent part:

        A civil action or criminal prosecution that is commenced in a
        State court and that is against or directed to any of the
        following may be removed by them to the district court of the
        United States for the district and division embracing the place
        wherein it is pending: (1) The United States or any agency thereof
        or any officer (or any person acting under that officer) of the
        United States or of any agency thereof, in an official or
        individual capacity, for or relating to any act under color of
        such office.

                                         3
    Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 4 of 10



(5th Cir. 1992)). 3

      The Fifth Circuit, sitting en banc, recently clarified the

standard required for a government contractor to remove a case

pursuant to the federal officer removal statute:

      [T]o remove under section 1442(a), a defendant must
      show (1) it has asserted a colorable federal defense,
      (2) it is a “person” within the meaning of the statute,
      (3) that has acted pursuant to a federal officer’s
      directions, and (4) the charged conduct is connected
      or associated with an act pursuant to a federal
      officer’s directions.

Latiolais, 951 F.3d at 296 (internal quotation marks omitted). The

Fifth Circuit also explained that, “an asserted federal defense is

colorable unless it is immaterial and made solely for the purpose

of obtaining jurisdiction or wholly insubstantial and frivolous.”

Id. at 297 (internal quotation marks and citations omitted). Thus,

“if a defense is plausible, it is colorable.” Id.

      Among others, defendants assert the government contractor

immunity defense elucidated in Boyle v. United Techs. Corp., 487

U.S. 500 (1988). Rec. Doc. 1 at 7. Defendants also relied upon

Boyle in Latiolais, where the Fifth Circuit explained that:

      This defense extends to federal contractors an immunity
      enjoyed by the federal government in the performance
      of   discretionary    actions.   Accordingly,   federal
      contractors are not liable for design defects if (1)
      the   United   States   approved   reasonably   precise

3
  See also Savoie v. Huntington Ingalls, Inc., 817 F.3d 457, 462 (5th Cir. 2016)
(“Although the principle of limited federal court jurisdiction ordinarily
compels us to resolve any doubts about removal in favor of remand,” the “courts
have not applied that tiebreaker when it comes to the federal officer removal
statute in light of its broad reach.”), overruled on other grounds by Latiolais
v. Huntington Ingalls, Inc., 951 F.3d 286 (5th Cir. 2020).

                                       4
    Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 5 of 10



      specifications; (2) the equipment conformed to those
      specifications; and (3) the supplier warned the United
      States about the dangers in the use of the equipment
      that were known to the supplier but not to the United
      States. Furthermore, the government contractor defense
      does not necessarily apply only to claims labeled
      design defect. Instead, whether it will apply to a
      particular claim depends only upon whether Boyle’s
      three conditions are met with respect to the particular
      product feature upon which the claim is based.

Latiolais, 951 F.3d at 296 (internal quotation marks and citations

omitted) (emphasis in original).

      Because    plaintiff     does   not contest    the   second or    fourth

elements under the federal officer removal statute, 4 the only

questions before this Court are whether: (1) Avondale was acting

pursuant    to   a   federal    officer’s   direction,     and   (2)   whether

defendants have asserted a colorable federal defense. As a cursory

note, this Court recently denied plaintiff’s motion to strike

defendants’ evidence related to these two issues. See Rec. Doc. 90

(“Depositions and affidavits constitute relevant and competent

evidence in considering motions to remand under the federal officer

removal statute.”). Thus, it would be redundant, and is therefore

unnecessary to address plaintiff’s contention that the defendants’

evidence is inadmissible. See Mayeaux v. Taylor-Seidenbach, Inc.,

No. CV 16-16813, 2017 WL 3499242, p. 9 n.125 (E.D. La. Aug. 15,



4
  Plaintiff does not contest whether Avondale is a “person” under the removal.
Moreover, while plaintiff argues that Avondale did not act pursuant to a federal
officer’s direction, plaintiff does not alternatively argue that, if it did,
the charged conduct was not associated therewith. See generally Rec. Doc. 22-
1.

                                        5
   Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 6 of 10



2017) (dismissing as “erroneous” plaintiff’s analogous argument

regarding defendant’s burden of proof); Jackson v. Avondale Indus.

Inc.,   469   F.   Supp.     3d   689,   697   (E.D.     La.     2020)   (rejecting

plaintiff’s argument that defendant must establish grounds for

removal by “competent evidence”).

     b. Under Direction of a Federal Officer

     In his motion to remand, plaintiff does not contend that

Avondale was not required by federal direction to use asbestos,

but rather that it was required to do so “safely and in compliance

with applicable federal and state safety standards.” Rec. Doc. 22-

1 at 8. This, plaintiff argues, defendants cannot prove, because

it was the very failure of Avondale use asbestos safely that

resulted in plaintiff’s alleged exposure and subsequent illness.

Id. In his reply to defendants’ opposition, however, plaintiff

does assert that Avondale was not actually required to use asbestos

because   the   federal    government’s        list    of   approved     equipment,

referenced by defendants’ expert, included non-asbestos materials.

Rec. Doc. 48 at 2. In response, defendants rely on deposition and

affidavit testimony to establish both that Avondale was required

to use asbestos by the federal government, and that it complied

with all necessary safety standards. See generally Rec. Doc. 30.

     While defendants have not had an opportunity to reply to

plaintiff’s assertion that non-asbestos materials were, in fact,

available     during   the    relevant       time     periods,    this    Court   is

                                         6
    Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 7 of 10



nevertheless bound to “resolve[] any factual disputes in favor of

federal jurisdiction.” Breaux 2009 WL 152109, p. 2. Therefore,

following the Supreme Court’s dictate that a defendant need not

win its case before it is removed, defendants have adequately shown

that     Avondale      was    required    to    use    asbestos      pursuant      to    its

contracts with the federal government. See Willingham, 395 U.S. at

407. 5

         For the same reason, plaintiff’s assertion that Avondale

could     not   have    been    acting    pursuant       to    a    federal    officer’s

direction because it did not employ the use of asbestos safely

also fails. Defendants have produced affidavit and deposition

testimony which supports their claim that Avondale complied with

the relevant safety standards. See, e.g., Rec. Docs. 30-2 & 30-3.

Plaintiff       has    not     provided    evidence       to       the    contrary      that

dispositively          contradicts        defendants’          evidence.       Moreover,

defendant is only required show that Avondale’s use of asbestos

was “pursuant to a federal officer’s direction,” not whether it

also      complied     with    all   relevant         state    and       federal     safety

requirements. See Latiolais, 951 F.3d at 296. To require every

defendant removing pursuant to 28 U.S.C. § 1442 to prove compliance

with all applicable federal and state safety requirements would

require them to “win [their] case before [they] can have it


5
  As this Court noted in its denial of plaintiff’s Motion to Strike, plaintiff
“can still raise his evidentiary objections at the summary judgment stage or at
trial.” Rec. Doc. 90 at 2.

                                            7
    Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 8 of 10



removed,” which would produce an “anomalous result of allowing

removal only when the officers had a clearly sustainable defense.”

Willingham, 395 U.S. at 407.

        c. “Colorable” Federal Defense

        Defendants      assert   three    federal     defenses: (1) “government

contractor    immunity,”     under     Boyle,   487   U.S.   500;     (2)   “derivative

sovereign immunity,” under Yearsley, 309 U.S. 18; and (3) the exclusive

remedy provisions of the LHWCA. Rec. Doc. 1 at 7-8. Because defendants

have a “colorable defense” under Boyle, it is unnecessary to discuss

their     alternative    defenses. 6    Moreover,     because   the    Supreme    Court

explained that state law is displaced where the Boyle factors are met, 7

it is unnecessary to discuss plaintiff’s argument that an analysis of

whether    operation of     state law      frustrates    federal      interests   is   a

condition precedent of government contractor immunity. See Rec. Doc. 22-

1 at 23.

        In Latiolais, the Fifth Circuit held that Avondale presented

a colorable government contractor immunity defense under Boyle,

explaining that:

             First, Avondale submitted one affidavit and
             deposition testimony alleging that the Navy
             required   installation of  asbestos on the
             Tappahannock, as well as another affidavit

6
  See Dempster v. Lamorak Ins. Co., 435 F. Supp. 3d 708 (E.D. La. 2020);
Hernandez v. Huntington Ingalls, Inc., No. CV 19-14685, 2020 WL 1864874 (E.D.
La. Apr. 14, 2020); Bourgeois v. Huntington Ingalls Inc., No. CV 20-1002, 2020
WL 2488026 (E.D. La. May 14, 2020).
7
  Boyle, 487 U.S. at 501 (“[S]tate law is displaced . . . . [W]here (a) the
United States approved reasonably precise specifications; (b) the equipment
conformed to those specifications; and (c) the supplier warned the United States
about dangers in the use of the equipment known to the supplier but not to the
United States.”)(emphasis added).

                                           8
    Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 9 of 10



            alleging that the Navy generally required
            Avondale to install asbestos and to comply with
            certain related safety practices. These documents
            make colorable that the government approved
            reasonably precise specifications about the
            installation of asbestos. Second, Latiolais does
            not challenge that Avondale complied with those
            specifications,   if    they   existed.   Indeed,
            Latiolais himself testified that Avondale used
            asbestos in refurbishing the *298 Tappahannock.
            Third, Avondale's evidence tends to support that
            the federal government knew more than Avondale
            knew about asbestos-related hazards and related
            safety measures.

            In light of the evidence submitted, Avondale's
            assertion of a federal defense is not wholly
            insubstantial and frivolous. We, of course, do
            not speculate on what further evidence may come
            to light as the case proceeds and conclude only
            that Avondale has a colorable federal defense.


Latiolais, 951 F.3d at 297-298. The same result must follow here

where defendants rely on substantially the same evidence as they

did in Latiolais. First, defendants submitted “one affidavit and

deposition testimony alleging” that Avondale was required to use

asbestos per its government contracts. See Rec. Docs. 30-2 at ¶¶

15-39, & 30-3 at 15-16, 18, 24-25, 31-32, 38-39, 42. Second,

although,    unlike   the   plaintiff     in   Latiolais,   plaintiff     has

challenged    Avondale’s    compliance     with   those     specifications,

defendants have provided evidence to the contrary, Rec. Doc. 30-7

at ¶3, and factual disputes must be resolved in favor of removal. 8

Third, “Avondale's evidence tends to support that the federal


8
  See Breaux, 2009 WL 152109 at p. 2 (“[T]he Court must interpret the statute
liberally, resolving any factual disputes in favor of federal jurisdiction”).

                                      9
   Case 2:20-cv-01208-ILRL-MBN Document 91 Filed 03/16/21 Page 10 of 10



government knew more than Avondale knew about asbestos-related

hazards and related safety measures Avondale.” See, e.g., Rec.

Doc. 30-2 at ¶¶ 40-43.

       Echoing the Fifth Circuit in Latioilais, defendants’

”assertion of a federal defense is not wholly insubstantial and

frivolous,” and therefore is sufficiently “colorable” to invoke

removal under 28 U.S.C. § 1442(a). See Latiolais, 951 F.3d at

298.

       New Orleans, Louisiana this 16th day of March 2021



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    10
